 Case 2:21-cv-00024-Z-BQ Document 13 Filed 03/29/21              Page 1 of 3 PageID 810



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

 FIRSTBANK SOUTHWEST                         §
    Plaintiff,                               §
                                             §
 v.                                          §       Civil Action No. 2:21-cv-00024-Z
                                             §
 HEARTLAND FINANCIAL USA,                    §
 INC. d/b/a FIRSTBANK & TRUST,               §
 and FIRSTBANK & TRUST TEXAS                 §
     Defendant.


                  AGREED MOTION TO EXTEND DEADLINE
             TO ANSWER OR RESPOND TO AMENDED COMPLAINT

       Defendant Heartland Financial USA, Inc. (“Heartland”) files this Agreed Motion to

Extend Deadline to Answer or Respond to Amended Complaint and respectfully show as

follows:

       1.       On January 8, 2021, Plaintiff FirstBank Southwest filed its Original Petition

against Heartland in the 251st Judicial District Court, Randall County, Texas.

       2.       On February 10, 2021, Heartland timely removed the action to this Court.

[Doc. No. 1.]

       3.       On February 16, 2021, Heartland filed a Motion to Dismiss. [Doc. No. 5].

       4.       Plaintiff filed an amended complaint (“Amended Complaint”) on March 9, 2021,

adding FirstBank & Trust Texas as a defendant. [Doc. No. 6]. No return of service has been

filed yet for Defendant FirstBank & Trust.

       5.       Heartland’s deadline to answer or otherwise respond to the Amended

Complaint is March 30, 2021, per Federal Rule of Civil Procedure 15.
 Case 2:21-cv-00024-Z-BQ Document 13 Filed 03/29/21                Page 2 of 3 PageID 811



       6.     Heartland requests an extension of the deadline to answer or otherwise respond

to the Amended Complaint to April 13, 2021.

       7.     Plaintiff has agreed to Heartland’s request.

WHEREFORE, PREMISES CONSIDERED, Defendant Heartland Financial USA, Inc.

respectfully request this Court extend its deadline to answer or otherwise respond to Plaintiff’s

Amended Complaint by 14 days to April 13, 2021.



                                     Respectfully submitted,


                                     /s/ Craig B. Florence
                                     Craig B. Florence
                                     Texas State Bar No. 07158010
                                     Abigail K. Drake
                                     Texas State Bar No. 24105817
                                     FOLEY & LARDNER LLP
                                     2021 McKinney Avenue, Suite 1600
                                     Dallas, Texas 75201
                                     Telephone: (214) 999-3000
                                     Facsimile: (214) 999-4667
                                     cflorence@foley.com
                                     adrake@foley.com

                                     Terrell R. Miller
                                     Texas State Bar No. 24046446
                                     FOLEY & LARDNER LLP
                                     1000 Louisiana St Ste 2000
                                     Houston, TX 77002
                                     Telephone: (713) 276-5500
                                     Facsimile: (713) 276-5555
                                     tmiller@foley.com


                                     ATTORNEYS FOR DEFENDANT
                                     HEARTLAND FINANCIAL USA, INC.



S
 Case 2:21-cv-00024-Z-BQ Document 13 Filed 03/29/21              Page 3 of 3 PageID 812



                          CERTIFICATE OF CONFERENCE

        The undersigned counsel for Defendant Heartland Financial USA, Inc. hereby
certifies that on March 29, 2021, he conferred via electronic mail with counsel for Plaintiff
concerning the relief requested herein. Counsel for Plaintiff agreed to the relief requested.

                                                  /s/ Craig B. Florence
                                                  Craig B. Florence


                              CERTIFICATE OF SERVICE

     The undersigned Counsel hereby certifies that the foregoing has been served via ECF
and/or email on this the 29th day of March 2021, to the following:



                                                  /s/ Abigail K. Drake
                                                  Abigail K. Drake

Timothy C. Williams,
Texas State Bar No. 24067940
SPROUSE SHRADER SMITH PLLC
Email: tim.williams@sprouselaw.com
Physical: 701 S. Taylor, Suite 500 (79101)
Mailing: P.O. Box 15008
Amarillo, Texas 79105-5008
Tel: (806) 468-3300; Fax: (806) 373-3454


Nicholas A. Gunn,
Texas State Bar No. 24087642
GUNN, LEE & CAVE, P.C.
Email: Nick@gunn-lee.com
8023 Vantage Drive, Suite 1500
San Antonio, Texas 78230
Tel: (210) 886-9500; Fax: (210) 886-9883
ATTORNEYS FOR PLAINTIFF
